Argued October 1, 1930.
Plaintiff brought this action to recover for merchandise sold and delivered to the defendant. Defendant *Page 79 
introduced a set-off and counter-claim alleging that in consideration of the defendant's giving to the plaintiff the name of a prospective customer, who would place its order with the plaintiff, the plaintiff promised to give the defendant half the commission earned by the plaintiff.
We quote from the opinion of Judge CRANE: "Plaintiff's general manager testified that as a result of a conversation had with the salesman, no longer in plaintiff's employ, he ascertained that the Pennsylvania Brick  Tile Company were in the market for rack cars. He did not state the subject matter of such conversation, which would have violated the hearsay rule, but testified that in pursuance of such conversation he personally called on the Pennsylvania Brick  Tile Company, and secured the order. As general manager of the plaintiff company, he had knowledge that this salesman had been supplying quotations for these rack cars, and he merely testified to his own personal knowledge of the transaction."
The manager testified that his agent informed him that he "was talking with them [the Pennsylvania Brick  Tile Company] about block machinery and equipment in general, among which was the cars." The admission of what the agent told the manager he had done was of doubtful propriety, but as this was followed by testimony of the manager himself that he had personally seen the customer's officer, it lost its importance. It was not a material error and does not call for a reversal.
The judgment is affirmed.